DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  The claims recite “a liquid chromatography (LC)” which should read “a liquid chromatograph (LC) “ or “a liquid chromatography (LC) system“ or words to that effect. Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite ports of various numbers. The numbering of the ports is completely arbitrary and renders the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030168392 to Masuda.
Regarding Claim 16, Masuda discloses an on-line system for improving a detection level of analytes by a liquid chromatography (LC) (Fig. 1, multi-dimensional chromatograph separation system; ¶¶ [0030]-[0040]), the on-line system comprising: a first pump and a second pump for supplying a solvent (Fig. 1, delivery pumps 3a/3b, 10a/10b; ¶¶ [0030]-[0040]); a liquid chromatography (LC) including a separation column (SC) connected to the first pump (Fig. 1, delivery pumps 3a/3b for 1st column 6; ¶¶ [0030]-[0040]); a trapping column (TC) for collecting the analytes separated from the separation column (Fig. 1, trapping columns 15-20; ¶¶ [0030]-[0040]); a detector (Fig. 1, detector 7; ¶¶ [0030]-[0040]); and switching valves that communicate fluid with at least one of the liquid chromatography (LC) including the separation column (SC) connected to the first pump, the trapping column (TC) for collecting the analytes separated from the separation column, the detector, the first and second pumps, or the separation column (SC), and the switching valves have a plurality of ports, wherein the switching valves are connected to each other through a flow path and switch the fluid flow to an LC mode and a trapping mode by changing connection states of the ports included in each of the switching valves (Fig. 1, valves 12, 13, 14; ¶¶ [0030]-[0040]), wherein a first eluting solvent in the LC mode is supplied to the separation column (SC) through the first pump to separate the analytes (Fig. 1, solvents 1-A/B; ¶¶ [0030]-[0040], [0072]-[0085]), wherein, and then the LC mode is switched to the trapping mode, and a solvent having an elution intensity lower than that of the first eluting solvent is supplied to the trapping column (TC) through the second pump to trap the analytes moving by flow of the first eluting solvent (Fig. 1, solvents 2-A/B; ¶¶ [0030]-[0040], [0072]-[0085], [0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080229810 to Swart, in view of Masuda.
Regarding Claim 1, Swat discloses an on-line system for improving a detection level of analytes by a liquid chromatography (LC) (Figs. 5-7, separating device for high-performance liquid chromatography; Abstract, ¶¶ [0090]-[0112]), the on-line system comprising: a first pump and a second pump for supplying a solvent (Figs. 5-7, first pump at input capillary 1 and second pump at input capillary 34; ¶¶ [0008], [0090]-[0112]); a liquid chromatography (LC) including a separation column (SC) connected to the first pump (Figs. 5-7, column 20; ¶¶ [0090]-[0112]); trapping column (TC) for collecting the analytes separated from the separation column (Figs. 5-7, trap column 40; ¶¶ [0090]-[0112]); a concentration column (CC) for concentrating the analytes collected in the trapping column (TC) (Figs. 5-7, second column 30; ¶¶ [0090]-[0112]); a detector (Figs. 5-7, detector 60; ¶¶ [0081], [0090]-[0112]); and first to third switching valves that communicate fluid with at least one of the first and second pumps, the separation column (SC), the trapping column (TC), the concentration column (CC) and the detector  (Figs. 5-7, 10-port switch valve 201, and 6-port column switch valve 33 and column switch valve 43; ¶¶ [0083]-[0085], [0090]-[0110]), and wherein the first to third switching valves have a plurality of ports, wherein the first to third switching valves are connected to each other through a flow path and configured to switch the fluid flow to an LC mode, a trapping mode or a concentration mode by changing connection states of the ports included in each of the switching valves (Figs. 5-7, 10-port switch valve 201, and 6-port column switch valve 33 and column switch valve 43; ¶¶ [0083]-[0085], [0090]-[0110]), wherein a first eluting solvent in the LC mode is supplied to the separation column (SC) through the first pump to separate the analytes  (Figs. 5-7, column 20 separation; ¶¶ [0090]-[0112]); and then the LC mode is sequentially switched to the trapping mode and the concentration mode, and a solvent is supplied to the trapping column (TC) and the concentration column (CC) through the second pump to trap and concentrate the analytes moving by flow of the first eluting solvent (Figs. 5-7, trap column and second column 30 separation; ¶¶ [0090]-[0112]).
However, Swart does not explicitly disclose a solvent having an elution intensity lower than that of the first eluting solvent is supplied. Masuda discloses a solvent having an elution intensity lower than that of the first eluting solvent is supplied (Fig. 1, aqueous solvents 2-A/B vs. solvents 1-A/B; ¶¶ [0030]-[0040], [0072]-[0085], [0109]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Swart by providing a solvent having an elution intensity lower than that of the first eluting solvent is supplied as in Masuda in order to provide for well-known alternative elution solvents for primary separation.
Regarding Claim 2, Swart discloses the first switching valve has 10 ports (Figs. 5-7, 10-port switch valve 201; ¶¶ [0083]-[0085]) and the second and third switching valves have 6 ports, respectively, the ports being arranged at intervals around each of the first to third valves (Figs. 5-7, 6-port column switch valve 33 and column switch valve 43; ¶¶ [0090]-[0110]), wherein the first switching valve includes a port in fluid communication with the separation column, a port in fluid communication with the detector, a port in fluid communication with the second switching valve, a port in fluid communication with the trapping column (TC), and a port for disposal of components other than the analytes and solvents (Figs. 5-8, switch valve 201 ports connected to column 20, detector 60, column switch valve 33, trap column 40 and waste capillary 11; ¶¶ [0057]-[0061], [0083]-[0085], [0090]-[0108]), the second switching valve includes a port in fluid communication with the first switching valve, a port in fluid communication with the concentration column (CC), and a port for disposal of components other than the analytes and solvents (Figs. 5-8, column switch valve 33 ports connected to switch valve 201 column 30, and waste capillary 35; ¶¶ [0057]-[0061], [0083]-[0085], [0090]-[ 0108]), and the third switching valve includes a port in fluid communication with the second switching valve and the concentration column (CC), a port in fluid communication with the second pump, and a port in fluid communication with the first switching valve and the trapping column (TC) (Figs. 5-8, column switch valve 42 ports connected to column switch valve 33, capillary 34, switch valve 201 and trap column 40; ¶¶ [0057]-[0061], [0083]-[0085], [0090]-[ 0108]).
Regarding Claim 3, Swart discloses the LC mode is operated such that ports 1 and 2 of the first switching valve are connected to each other to separate the analytes while the first eluting solvent supplied through the first pump passes through the separation column (SC), and then the separated analytes and the first eluting solvent are introduced into the detector directly along the flow path connected to the ports 1 and 2 of the first switching valve (Figs. 5-8, switch valve 201 ports connected to column 20 and detector 60; ¶¶ [0057]-[0061], [0083]-[0085], [0090]-[0108]), whereas after a solvent having a lower elution intensity supplied through the second pump passes the flow path connected to ports 9 and 10 of the first switching valve or the trapping column (TC) through the flow path connected to ports 5 and 6 of the third switching valve, the solvent having the lower elution intensity is discarded along the flow path connected to ports 7 and 8 of the first switching valve (Figs. 5-8, column switch valve 42 ports connected to pump capillary 34, and waste disposal at 11 or 35; ¶¶ [0057]-[0061], [0083]-[0085], [0090]-[0108]). Masuda discloses a solvent having an elution intensity lower than that of the first eluting solvent is supplied (Fig. 1, aqueous solvents 2-A/B vs. solvents 1-A/B; ¶¶ [0030]-[0040], [0072]-[0085], [0109]).
Regarding Claim 4, Swart discloses the trapping mode is operated such that ports 1 and 10 of the first switching valve, ports 1 and 6 of the second switching valve and ports 5 and 6 of the third switching valve are connected at a point of time when the analytes pass through the separation column (SC) (Figs. 5-8, switch valve 201 and column switch valves 33 and 42 ports connected to trap column 40; ¶¶ [0083]-[0085], [0090]-[0108]), and a solvent having a lower elution intensity supplied by the second pump flows into the trapping column (TC) through a flow path connected to the ports 5 and 6 of the third switching valve while the analytes and a first eluting solvent flow into the trapping column (TC) along a flow path connected to the port 10 of the first switching valve, whereby the analytes are collected in the trapping column (TC) by the solvent having the lower elution intensity, and the first eluting solvent and the solvent having the lower elution intensity pass through the trapping column (TC) (Figs. 5-8, switch valve 201 and column switch valves 33 and 42 ports and pump capillary 34 connected to trap column 40; ¶¶ [0083]-[0085], [0090]-[0108]). Masuda discloses a solvent having an elution intensity lower than that of the first eluting solvent is supplied (Fig. 1, aqueous solvents 2-A/B vs. solvents 1-A/B; ¶¶ [0030]-[0040], [0072]-[0085], [0109]).
Regarding Claim 5, Swart discloses the first eluting solvent and the solvent having the lower elution intensity which are passed through the trapping column (TC) are detected by moving them into the detector along a flow path connected to ports 6 and 7 of the first switching valve, a flow path connected to the ports 1 and 6 of the second switching valve and a flow path connected to the ports 2 and 3 of the first switching valve (Figs. 5-8, switch valve 201 connected to detector 60 and column switch valves 33,42 ports connected to trap column 40 and output 32 to detector 60; ¶¶ [0083]-[0085], [0090]-[0108]).
Regarding Claim 6, Swart discloses the concentration mode is operated such that ports 1 and 10 of the first switching valve, ports 1 and 2 of the second switching valve and ports 4 and 5 of the third switching valve are connected, and the solvent having the lower elution intensity supplied by the second pump flows into the concentration column (CC) through a flow path connected to the ports 4 and 5 of the third switching valve while the analytes collected in the trapping column (TC) flow into the concentration column (CC) along the flow path connected to the ports 6 and 7 of the first switching valve and a flow path connected to the ports 1 and 2 of the second switching valve (Figs. 5-8, switch valve 201 and column switch valves 33 and 42 ports connected to trap column 40 and column 30; ¶¶ [0083]-[0085], [0090]-[0108]), whereby the analytes are concentrated in the concentration column (CC) by the solvent of the lower elution intensity, and the solvent of the lower elution intensity and the first eluting solvent pass through the concentration column (CC) (Figs. 5-8, switch valve 201 and column switch valves 33 and 42 ports connected to trap column 40 and column 30; ¶¶ [0083]-[0085], [0090]-[0108]).
Regarding Claim 7, Swart discloses the solvent of the lower elution intensity and the first eluting solvent passing through the concentration column (CC) are detected by moving them into the detector along a flow path connected to the ports 5 and 6 of the second switching valve and a flow path connected to the ports 2 and 3 of the first switching valve (Figs. 5-8, switch valve 201 connected to detector 60 and column switch valves 33,42 ports connected to trap column 40, second column and output 32 to detector 60; ¶¶ [0083]-[0085], [0090]-[0108]).
Regarding Claim 10, Swart discloses the detector includes a UV detector or a mass spectrometry detector (MS) (¶ [0081]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swart in view of Masuda, and further in view of US 20070065343 Srinivasan
Regarding Claim 11, Swart in view of Masuda discloses the on-line system according to claim 1, but is silent regarding the first pump supplies the first eluting solvent at a flow rate of 0.1 to 2 ml/min, and the second pump supplies the solvent having the lower elution intensity at a flow rate of less than 0.5 ml/min. Srinivasan discloses the first pump supplies the first eluting solvent at a flow rate of 0.1 to 2 ml/min, and the second pump supplies the solvent having the lower elution intensity at a flow rate of less than 0.5 ml/min (¶¶ [0044], [0058]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Swart in view of Masuda by providing the first pump supplies the first eluting solvent at a flow rate of 0.1 to 2 ml/min, and the second pump supplies the solvent having the lower elution intensity at a flow rate of less than 0.5 ml/min as in Srinivasan in order to provide for increased sensitivity.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Swart.
Regarding Claim 12, Masuda discloses a method for analyzing trace components in a mixture by a LC using the on-line system of claim 1 (Figs. 1-2 and 6, analysis process for multi-dimensional chromatograph separation system; ¶¶ [0030]-[0039]), the method comprising: (S1) in a LC mode of the on-line system, after passing a mixture sample through a separation column (SC) to separate and detect with a first eluting solvent and checking a retention time (RT) of trace components to be analyzed in the sample in the separation column from the detection result, setting a time (ti) at which the trace components start to exit the separation column (SC) and a time (t2) at which the trace components completely exit the separation column (SC) (Figs. 1-2 and 6, setting retention times from column 6; ¶¶ [0030]-[0039]); (S2) at the start of the time (t1), switching the on-line system to a trapping mode and additionally supplying a solvent having an elution intensity lower than that of the first eluting solvent to a flow path directing to a trapping column (TC), so that the trace components in the sample exiting the separation column (SC) are collected in the trapping column (TC) until the time (t2) by the solvent having the lower elution intensity (trapping step) (Figs. 1-2 and 6, trapping columns 15-20 with solvents 1AB and 2 AB; ¶¶ [0030]-[0039]). 
Although Masuda discloses 2nd column 24, Masuda does not explicitly disclose (S3) after completing the trapping, switching the on-line system to a concentration mode and additionally supplying the solvent having the lower elution intensity to a flow path directing to a concentration column (CC), so that the trace components trapped in the trapping column (TC) are concentrated in the concentration column (CC). Swart discloses (S3) after completing the trapping, switching the on-line system to a concentration mode and additionally supplying the solvent having the lower elution intensity to a flow path directing to a concentration column (CC), so that the trace components trapped in the trapping column (TC) are concentrated in the concentration column (CC) (Figs. 5-7, trap column followed by concentration in second column 30; ¶¶ [0090]-[0112]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Masuda by providing (S3) after completing the trapping, switching the on-line system to a concentration mode and additionally supplying the solvent having the lower elution intensity to a flow path directing to a concentration column (CC), so that the trace components trapped in the trapping column (TC) are concentrated in the concentration column (CC) as in Swart in order to provide for increased sensitivity.
Regarding Claim 14, Masuda discloses the trapping of the trace components in step (S2) is performed 2 to 30 times continuously (Figs. 1-2 and 6, sequential trapping in trapping columns 15-20; ¶¶ [0030]-[0039]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Swart, and further in view of US 20140298990 to Fan.
Regarding Claim 15, Masuda in view of Swart discloses the method according to claim 12, but is silent regarding a time (t3) when the trace components exit the trapping column (TC) and are concentrated in the concentration column (CC) is RT + 1 min to RT + 1.5 min. Fan discloses a time (t3) when the trace components exit the trapping column (TC) and are concentrated in the concentration column (CC) is RT + 1 min to RT + 1.5 min (Figs. 4, 11 and 14 2nd retention times between 10 and 90 seconds; ¶¶ [0018], [0025]-[0028]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Masuda in view of Swart by providing a time (t3) when the trace components exit the trapping column (TC) and are concentrated in the concentration column (CC) is RT + 1 min to RT + 1.5 min as in Fan in order to provide for increased sensitivity.

Allowable Subject Matter
Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852